Citation Nr: 0723923	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disc disease.

2.  Entitlement to service connection for diabetes as a 
result of exposure to herbicides.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for left lower 
extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
June 1967 and subsequent service in the Idaho Army National 
Guard, retiring in November 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for degenerative disc disease 
of the lumbar spine, diabetes mellitus, hepatitis C, and left 
leg neuropathy.  In April 2007, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.

The issues of service connection for lumbar spine 
degenerative disc disease and peripheral neuropathy of the 
left lower extremity are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from July 
1965 to July 1966 and has a present diagnosis of diabetes 
mellitus II.

2.  The probative and competent evidence does not show any 
relationship between the veteran's current hepatitis C 
diagnosis and service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107, (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2002 and Supp. 
2007); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2005.  The RO provided the veteran 
with notice of the laws regarding degrees of disability 
ratings and assignment of effective dates in March 2006, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While the second notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a May 2006 statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification in both letters substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  A medical 
opinion was not provided regarding whether the current 
hepatitis C diagnosis was related to service.  As noted 
below, however, there is no evidence that this condition was 
incurred in or aggravated by service.  Under these 
circumstances, VA's duty to assist doctrine does not require 
that the veteran be afforded medical examination.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's service connection claim for diabetes mellitus 
has been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes mellitus

The veteran seeks service connection for diabetes mellitus 
related to herbicide exposure.  

An April 2007 letter signed by a VA physician assistant notes 
that the veteran was diagnosed with Type 2 diabetes in 
February 2006.  

Personnel records show that the veteran served in the 
Republic of Vietnam from July 7, 1965 to July 20, 1966.  
Thus, exposure to herbicides in service is presumed.  See 
38 C.F.R. § 3.307.  

Since the veteran was exposed to herbicides in service, any 
subsequent diagnosis of diabetes mellitus any time after 
service is presumed to be related to service, even if there 
is no direct evidence.  38 C.F.R. § 3.309(e).  

For this reason, the veteran is entitled to service 
connection for diabetes mellitus due to herbicides, based on 
the presumptive regulations under 38 C.F.R. §§ 3.307, 3.309.

Hepatitis C

The veteran seeks service connection for hepatitis C.  He 
initially commented that his hepatitis C was related to 
exposure to Agent Orange.  He later testified, however, that 
he thought he was exposed to the hepatitis C virus when he 
was inducted into service.  He stated that the injectors they 
used were contaminated.  He submitted an article on jet 
injectors and how they are capable of transmitting blood-
borne pathogens.  He recalled being told in 1992 that he 
could no longer donate blood but did not follow-up on the 
reason.  He indicated that he later was diagnosed with 
hepatitis C after he retired from the National Guard in 2004.  

The record shows a present diagnosis of hepatitis C.  A 
January 2005 VA hepatitis C consult notes a present 
diagnosis.

The next issue is whether there is evidence of any in-service 
incurrence.  The service medical records are negative for any 
findings related to hepatitis C, as was an August 1973 
inactive duty medical record.  Therefore, there is no direct 
evidence of any incurrence of hepatitis C in service.

Medical records after service also do not show any probative 
relationship between the present diagnosis and service.  A 
January 2005 VA examiner noted that the source of the 
veteran's hepatitis C was from Vietnam combat, severe left 
arm injury requiring 133 stitches.  This finding does not 
provide any probative evidence of a relationship between the 
present hepatitis C and any event in service, as it is not 
based on review of any service medical records.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  The personnel records do not show any exposure to 
combat in service.  The veteran also stated in March 2006 
that he never received any combat wound to the left arm and 
that the injury requiring 133 stitches happened after he was 
discharged from service. 

Although the veteran contends that he might have been exposed 
to hepatitis C through his exposure to herbicides in Vietnam, 
the risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various percutaneous 
exposures such as tattoo, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes, or razor blades.  
Veterans Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).

Furthermore, according to the VA's Veterans Benefits 
Administration, while biologically possible, there have been 
no case reports of air gun transmission of hepatitis C. VA 
Fast Letter 04-13 (June 29, 2004).  The recent Court 
decision, Stefl v. Nicholson, No. 04-2192 (U.S. Vet. App. 
March 27, 2007) has been considered.  However, the Board 
finds that the lack of scientific evidence of hepatitis C 
transmission by herbicide exposure or air gun injections is 
more probative on the issue than the veteran's assertion.  
The medical literature submitted by the veteran on air gun 
injection contamination only raises a possibility of a 
relationship between the exposure to air gun injection and 
his hepatitis C diagnosis, and does not show any actual 
relationship in the veteran's case. See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).

The veteran has argued that his hepatitis C diagnosis is 
related to service; but this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between the current diagnosis of hepatitis C and 
service. 

The preponderance of the evidence is against the service 
connection claim for hepatitis C; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for diabetes as a result of 
exposure to herbicides is granted.

Entitlement to service connection for hepatitis C is denied.


REMAND

The veteran testified that he injured his lumbar spine during 
annual active duty for training on July 13, 2000.  He stated 
that during a leadership confidence training course, his arms 
failed him and he was flipped with a harness tied around his 
waist, which caused him to be bent half backwards.  He 
believes that this is when he ruptured his disc.  

Personnel records show the veteran was ordered to Annual 
Training from July 9, 2000 to July 23, 2000.  In the context 
of reserve component service, the term "active military, 
naval or air service" includes any period of active duty for 
training in which the individual was disabled from a disease 
or injury and any period of inactive duty training during 
which the individual was disabled from an injury, if that 
injury was incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24). 

There is no medical evidence of an injury to the lumbar spine 
during a training exercise in July 2000.  However, the 
veteran is competent to testify as to that which he can 
observe or experience.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Although he previously stated that his 
lumbar spine injury occurred in 1998 or 1999, this alone is 
not enough to doubt the veteran's credibility.  Therefore, 
his testimony is accepted as credible evidence of an in-
service injury.  Id.  

Medical records show the veteran had a disability in the 
lumbar spine prior to the in-service injury.  Medical records 
dated from 1998 to 1999 show diagnoses of spinal stenosis at 
L4 and L5 due to central disc herniation, degenerative joint 
disease, and degenerative disc disease at L4-L5.

After the reported injury, the veteran had an L3 to L5 
decompression surgery performed on his lumbar spine in 
November 2002.  This shows a possibility that the veteran's 
pre-existing lumbar spine disability was aggravated by the 
in-service harness injury.  A medical opinion is necessary to 
make this determination, however.

The veteran has attributed his peripheral neuropathy in the 
left lower extremity to both his diabetes mellitus and lumbar 
spine disability.  Medical records dated from 1998 to 2005 
consistently show left radiculopathy associated with the 
lumbar spine disability.  A decision cannot be made with 
respect to whether the lumbar spine disability is the cause 
of the left lower extremity, however, until the service 
connection claim for the lumbar spine disability is resolved.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  There is 
also a possibility that the left lower extremity 
radiculopathy has been aggravated by the veteran's diabetes 
mellitus.  Therefore, a medical opinion is necessary to 
resolve this matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the veteran's lumbar spine disability 
was aggravated beyond the natural progress 
of the disability by an in-service injury 
in July 2000.      

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Schedule the veteran for a VA 
neurology examination.  The examiner 
should determine:

(a) Whether it is at least as likely as 
not that the neuropathy in the veteran's 
left lower extremity was caused by his 
diabetes mellitus.

(b)  Whether it is at least as likely as 
not that the veteran's peripheral 
neuropathy in the left lower extremity was 
aggravated beyond its natural progress by 
the veteran's diabetes mellitus.      

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be readjudicated.  
If the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence, and applicable 
law and regulations, not previously 
provided, considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


